Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed March 8, 2021. Claims 1-11 are pending in the application. Claims 5,9,10, and 11 have been amended. Claims 1-11 have been examined for patentability. 

Withdrawn Rejections
	Applicant's amendments and arguments filed March 8, 2021 are acknowledged and have been fully considered.  
The rejection of claims 5 and 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment. 
Maintained Rejections

	The  provisional rejection of claims 1, 2, and 6-9 on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 3 and 7-10 of copending Application No. 14412147 in view of Jain et al. (US Pub. No.: 2010/0015195 Al)is maintained for the reasons of record. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


      Claims 1,2 and 6-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3 and 7-10 of copending Application No. 14412147 in view of Jain et al. (US PG Publication 2010/0015195 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instantly claimed subject matter embraces or is embraced co-pending application 14412147.
  Instant claims 1,2 and 6-9 and copending claims 3 and 7-10 are both drawn to a   controlled release pharmaceutical composition and a process for preparing said composition for intramuscular or subcutaneous administration comprising Aprepitant or Fosaprepitant or pharmaceutical acceptable salt, derivative or metabolite thereof. 
The difference between the claims of the copending application and the instant claims is that the instant claims recite the use of and concentration of a viscosity increasing agent.  However, Jain et al. teach novel injectable compositions comprising at least one active agent(s) optionally with one or more pharmaceutically acceptable excipient(s) such as at least one viscosity enhancing agent(s) in an amount of from about 0.1% w/w to about 95% w/w (see abstract and [0030]). Thus, the instant claims would have been obvious because the use of a viscosity increasing in compositions for subcutaneous administration was known at the time of the invention.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that claims 3 and 7-10 of copending Application No. 14412147 and claims 1,2 and 6-9  in the instant application are obvious variants, and they are not patentability distinct.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on March 8, 2021, with respect to the  provisional rejection of claims 1, 2, and 6-9 on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 3 and 7-10 of copending Application No. 14412147 in view of Jain et al. (US Pub. No.: 2010/0015195 Al) for the reasons set forth below.  Applicant's arguments have been fully considered, but are not found persuasive.   Applicant argues that the  invention of claim 3 of the commonly owned and copending Application No. 14412147 refers to:   “A controlled release pharmaceutical composition for intramuscular or subcutaneous administration comprising Aprepitant or Fosaprepitant or pharmaceutical acceptable salt, derivative or metabolite thereof, as the active ingredient and that the active ingredients of the invention of claim 3 of Application No. 14412147 Aprepitant or Fosaprepitant are not mentioned anywhere in Jain.  However, the Examiner is not persuaded by Applicant’s arguments because the secondary teaching of Jain et al. was joined to show that the use of a viscosity increasing in compositions for subcutaneous administration was known at the time of the invention.  Jain et al. teach novel injectable compositions comprising at least one active agent(s) optionally with one or more pharmaceutically acceptable excipient(s) such as at least one viscosity enhancing agent(s) in an amount of from about 0.1% w/w to about 95% w/w (see abstract and [0030]).

Claim Rejections - 35 USC § 103


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


Claims 1-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manning (US PG Publication 2009/0298809 A1) in view of Lim et al. (US PG Publication 2006/0188583 A1) and Jain et al. (US PG Publication 2010/0015195 A1). 



Applicant’s Invention

Applicant claims a  controlled release pharmaceutical composition for intramuscular or subcutaneous administration comprising Aprepitant or Fosaprepitant or pharmaceutical acceptable salt, derivative or metabolite thereof, as the active ingredient and a viscosity increasing agent at a concentration varying from 0.01 mg/ml to 350 mg/ml based on the total weight of the formulation, for the treatment of Chemotherapy Induced Nausea and Vomiting Syndrome, wherein the active ingredient is released at a constant rate for at least three days after administration of the pharmaceutical composition.


Determination of the scope and the content of the prior art
(MPEP 2141.01)

	Manning et al. teach serotonin type-3 (5-HT3) receptor modulators, compositions, their use in the treatment of diseases in which the 5-HT3 receptor is implicated, for example, in the treatment of Irritable Bowel Syndrome (IBS), chemotherapy-induced nausea and vomiting (CINV), and post-operative nausea and vomiting (PONV), and the use of the compounds in combination therapy ([0002], limitation of instant claim 1).  Manning et al. teach that the compositions may be prepared according to the customary methods, using one or more pharmaceutically acceptable adjuvants or excipients ([0142]) and define the term "pharmaceutical composition" as a composition comprising at least one component comprising pharmaceutically acceptable carriers, diluents, adjuvants, excipients, or vehicles, such as preserving agents, fillers, disintegrating agents, wetting agents, emulsifying agents, suspending agents, sweetening agents, flavoring agents, perfuming agents, antibacterial agents, antifungal agents, lubricating agents and dispensing agents, depending on the nature of the mode of administration and dosage forms([0068], limitation of instant claim 8). Examples of suitable carriers, diluents, solvents, or vehicles include water, ethanol, polyols, suitable mixtures thereof, vegetable oils (such as olive oil), and injectable organic esters such as ethyl oleate ([0068], limitation of instant claim 5).  Prolonged absorption of the injectable pharmaceutical form can be brought about by the use of agents delaying absorption, for example, aluminum monosterate and gelatin and examples of lubricants include magnesium stearate, sodium lauryl sulphate, talc, as well as high molecular weight polyethylene glycols.  ([0068], viscosity increasing agent of the instant claims, limitation of instant claim 4) Manning et al. teach that the compositions may be presented in the form of tablets, pills, granules, powders, aqueous solutions or suspensions, injectable solutions, elixirs or syrups, and can contain one or more agents chosen from the group comprising sweeteners, flavorings, colorings, or stabilizers in order to obtain pharmaceutically acceptable preparations ([0147 and 0152]).    Manning aprepitant([0098] and claim 26, limitation of instant claim 1).  The formulations include those suitable for oral, parenteral (including subcutaneous, intradermal, intramuscular, intraperitoneal, intravenous, and intraarticular, [0143], limitation of instant claim 1).  



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Manning et al. is that Manning et al. do not expressly teach:   a controlled release pharmaceutical composition  comprising an injectable liquid that is configured to transform in situ into solid or gel after intramuscular or subcutaneous administration; and that the injectable liquid comprises a biodegradable thermoplastic Page 2App No: 14/412,147Attorney Docket PHARMA-122 Response to Office Action of 9/03/20 19 polymer, selected from one of Poloxamer 108, poloxamer 408, Poly(L-actide)- poly(ethylene glycol) (PLLA-PEG) 1100:600 copolymer, PLLA-PEG 1300:600 copolymer, PLLA-PEG 5000:2000 copolymer, PLLA-PEG 5000:3000 copolymer, PLLA-PEG 5000:5000 copolymer and mixture of poloxamer/PLLA-PEG 1 100:600 (limitation of instant claims 2 and 7). However,  Lim et al. teach a system for long-term controlled release delivery of a drug or a therapeutic agent wherein one or more drugs or therapeutic agents contained in microspheres are mixed with a temperature sensitive hydrogel which is then introduced directly to the desired situs of the drug or therapeutic agent.    The temperature sensitive hydrogel is in liquid state at room temperature, but upon injection, shortly becomes gelatinous (abstract).  Lim et al. teach that their methods and compositions provide for the delivery of compositions with sustained and/or controlled release for the treatment of a variety of diseases, disorders, and conditions, including without limitation, viral, yeast, and bacterial infections, cancer, inflammation, autoimmune diseases, joint and back injuries, and arthritis ([0028]).  Examples of polymers that are suitable for preparing a temperature sensitive hydrogel include poly(ethylene glycol)/poly(D,L-lactic acid-co-glycolic acid) block co-polymers and analogs thereof ( [0041,0047,0048],PLLA-PEG copolymers of the instant claims) wherein polylactic acid-polyethylene glycol block copolymer is preferred, with poly-L-lactic acid-polyethyleneglycol di-block copolymer (PLLA-PEG) or poly-L-lactic acid-polyethyleneglycol-poly-L-lactic acid tri-block copolymer (PLLA-PEG-PLLA, hereinafter, referred to as "TriPLE") being most preferred ([0055]). 
A second difference between the invention of the instant application and that of Manning et al. is that Manning et al. do not expressly teach that the active ingredient is released at a constant rate for at least three days after administration of the pharmaceutical composition (limitation of instant claim 1),  the claimed process for preparing a controlled release formulation (limitation of instant claims 9-11), the molecular weight of the biodegradable polymer (limitation of instant claim 6), as well as the concentration of the viscosity increasing agent (limitations of instant claims 1 and 3).  However, Jain et al. teach novel injectable depot compositions comprising at least one active agent(s) optionally with one or more pharmaceutically acceptable excipient(s) in the form of a multi-component system preferably comprising at least two components which when administered to a subject in need thereof forms an in situ gel depot or viscosity 
enhancing agent(s) in an amount of from about 0.1% w/w to about 95% w/w and 
optionally one or more pharmaceutically acceptable excipient(s) in an amount of 
from about 0.1% to about 99.8% w/w based upon the total weight of the 
formulation, wherein the compositions are formulated as reconstitutable 
biodegradable microparticles or nanoparticles, and wherein the biodegradable 
polymer(s) is a polylactide polymer or a polyglycolide polymer or a 
poly (lactide-co-glycolide) co-polymer having an average molecular weight of 
from about 1,000 Daltons to about 200,000 Daltons, and wherein the said 
compositions provide a prolonged release of the active agent(s) for extended 
periods of time ([0030]). The injectable composition of the present 
invention comprising microparticles or nanoparticles can be delivered through a 
parenteral, transdermal, transmucosal or subcutaneous route using a needleless 
syringe ([0044]).  Compositions of the present invention are sufficiently stable so 
that a depot comprising one quantity or batch of the composition can provide 
continuous release of the composition to a patient or subject for up to at 
that the release of the active agent is over alternative periods of time, such as up to about one week, up to about two weeks, up to about three weeks, up to about one month, up to about two months, up to about three months, up to about four months, up to about five months, or up to about six months, or more ([0069]).  The process for preparation of compositions 
according to the invention comprises of the following steps: [0073] i) mixing the active agent(s) with biodegradable polymer(s) to form microparticles or nanoparticles, [0074] ii) mixing the microparticles or nanoparticles of step (i) optionally with viscosity enhancing agent(s) and/or optionally with one or more excipient(s) to form component-1, [0075] iii) mixing the liquid vehicle optionally with viscosity enhancing agent(s) and/or other excipients to form component-2, and [0076] iv) mixing the component-1 and component-2 to obtain the desired composition before administration ([0072]).  With regards to variation in order of the process steps of claims 9-11, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.03 IV: “See also In re Burhans, 154 F.2d 690, 69 USPQ330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).”
    

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


	The teachings of Manning et al. and Lim et al.  are directed to pharmaceutical composition formulations comprising Aprepitant or Fosaprepitant for parenteral administration. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Manning et al. and Lim et al.  to arrive at the claimed composition at the time of the instant invention, with a reasonable expectation of success.  In a preferred embodiment, Lim et al. teach that a biodegradable polymer is mixed with a suitable amount of a polymeric surfactant to prepare the microsphere of the invention.  This polymeric surfactant is added in order to control the dissolution rate of microsphere and drug release rate.  By altering the properties of the polymer and the properties of the dosage form, one can control the contribution of each of these release mechanisms and alter the release rate of the drug or therapeutic agent. Lim et al. teach that slowly eroding polymers such as poly L-lactide or high molecular weight poly (lactide-co-glycolide) with low glycolide compositions will cause the release to become diffusion controlled and that increasing the glycolide composition and decreasing the molecular weight enhances both water uptake and the hydrolysis of the polymer and adds an erosion component to the release kinetics ([0055]).   One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a pharmaceutical composition wherein one can control the contribution of each of the release mechanisms and alter the release rate of the drug or therapeutic agent.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a controlled prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional pharmaceutical components set forth prima facie obvious subject matter.
    	With regards to the PLLA-PEG is present in claimed ratios, (limitation of instant claim 7) and the active ingredient is released at a constant rate for at least three days after administration of the pharmaceutical composition, Lim et al. teach that the rate of release of a drug or therapeutic agent depends on many factors, for example, the composition of the polymers of the hydrogel and microspheres, and the degree of polymerization of the hydrogel.  The rate of release of a drug or therapeutic agent also depends on the rate of degradation of the biodegradable polymer of the microsphere.  Yet another factor that affects the release rate of a drug or therapeutic agent from a microsphere is the particle size of the drug or therapeutic agent.  By adjusting the factors discussed above, degradation, diffusion, and controlled release may be varied over very wide ranges.  For example, release may be designed to occur over hours, days, or months ([0072-0073]).  Further, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the ratios and concentration amounts depending on the desired result.   Determining optimal concentrations and ratios of the pharmaceutical components is routine experimentation and is readily practiced by one of ordinary skill.  

      The teachings of Manning et al. and Jain et al.  are directed to injectable compositions. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings Manning et al. and Jain et al.  al.  to arrive at the claimed process of preparation at the time of the instant invention, with a reasonable expectation of success.  Jain et al. teach that the novel injectable compositions of their invention leads to less frequent dosing of drugs, and still provides an improved therapeutic effect with reduced side effects by effectively smoothening out the fluctuations in the plasma concentration-time profile.  Most importantly, the prolonged release formulations improves the `quality of life` of patients undertaking long term treatment for chronic diseases/disorders such as cancers, psychosis, and the like ([0033]).  One of ordinary skill in the art would have been motivated to make this combination in order to receive the expected benefit of having a prolonged release formulations of the improves the `quality of life` of patients undertaking long term treatment for chronic diseases/disorders such as cancers, psychosis, and the like.   Therefore, given the state of the art as evidenced by the teachings of the cited references, and absent any evidence to the contrary, there would have been a reasonable expectation of success in combining the teachings of the cited references to form a process of preparing a controlled release pharmaceutical formulation.  





Examiner's Response to Applicant’s Remarks

Response to Arguments
Applicant's arguments, filed March 8, 2021, with respect to the rejection of claims 5 and 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been considered but are moot in view of the withdrawal  of the rejection as set forth above.


Applicant’s arguments filed on March 8, 2021, with respect to the of claims 1-11 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manning (US PG Publication 2009/0298809 A1) in view of Lim et al. (US PG Publication 2006/0188583 A1) and Jain et al. (US PG Publication 2010/0015195 A1) for the reasons set forth below.  Applicant's arguments have been fully considered, but are not found persuasive.    

First, Applicant argues that neither Manning, nor Lim teach, nor Jain nor their combination teach, suggest or make obvious: “A controlled release pharmaceutical composition for intramuscular or subcutaneous administration comprising Aprepitant or Fosaprepitant or pharmaceutical acceptable salt, derivative or metabolite thereof’. However, the Examiner is not persuaded by Applicant’s argument because  Manning 


Secondly, Applicant argues that neither Manning, nor Lim teach, nor Jain nor their combination teach, suggest or make obvious: “A controlled release pharmaceutical composition for intramuscular or subcutaneous administration comprising Aprepitant or Fosaprepitant or pharmaceutical acceptable salt, derivative or metabolite thereof, as the active ingredient and a viscosity increasing agent at a concentration varying from 0,01 mg/ml to 350 mg/ml based on the total weight of the formulation.”  However, the Examiner is not persuaded by Applicant’s argument.   Manning et al. teach serotonin type-3 (5-HT3) receptor modulators, compositions, their use in the treatment of diseases in which the 5-HT3 receptor is implicated, for example, in the treatment of Irritable Bowel Syndrome (IBS), chemotherapy-induced nausea and vomiting (CINV), and post-operative nausea and vomiting (PONV), and the use of the compounds in combination therapy ([0002]).  Manning et al. teach that their  method further involves administering a therapeutically effective amount of one or more other anti-emetic compounds wherein suitable anti-emetic compounds include, but are not limited to, alosetron, alprazolam, aprepitant…([0098] and claim 26, limitation of instant claim 1).   The secondary teaching of Jain et al. was joined to show that the claimed concentration of the viscosity increasing agent was used in controlled release pharmaceutical composition was known  in the art at the time the invention was made.   Jain et al. teach novel injectable depot viscosity enhancing agent(s) in an amount of from about 0.1% w/w to about 95% w/w.

Thirdly, Applicant argues that Neither Manning, nor Lim teach, nor Jain nor their combination teach, suggest or make obvious: “A controlled release pharmaceutical composition for intramuscular or subcutaneous administration comprising Aprepitant or Fosaprepitant or pharmaceutical acceptable salt, derivative or metabolite thereof, as the active ingredient and a viscosity increasing agent at a concentration varying from 0.01 mg/ml to 350 mg/ml based on the total weight of the formulation, for the treatment of Chemotherapy Induced Nausea and Vomiting Syndrome”. However, the Examiner is not persuaded by Applicant’s arguments.  Manning et al. teach serotonin type-3 (5-HT3) receptor modulators, compositions, their use in the treatment of diseases in which the 5-HT3 receptor is implicated, for example, in the treatment of Irritable Bowel Syndrome aprepitant…([0098] and claim 26).  

Lastly, Applicant argues that Neither Manning, nor Lim teach, nor Jain nor their combination teach, suggest or make obvious : “A controlled release pharmaceutical composition for intramuscular or subcutaneous administration comprising Aprepitant or Fosaprepitant or pharmaceutical acceptable salt, derivative or metabolite thereof, as the active ingredient and a viscosity increasing agent at a concentration varying from 0.01 mg/ml to 350 mg/ml based on the total weight of the formulation, for the treatment of Chemotherapy Induced Nausea and Vomiting Syndrome, wherein the active ingredient is released at a constant rate for at least three days after administration of the pharmaceutical composition.”  However, the Examiner is not persuaded by Applicant’s arguments.  The secondary teaching of Jain et al. was joined to show that a controlled release pharmaceutical composition wherein the active ingredient is released at a constant rate for at least three days after administration of the pharmaceutical composition was known  in the art at the time the invention was made.  Jain et al. teach novel injectable depot compositions comprising at least one active agent(s) optionally with one or more pharmaceutically acceptable excipient(s) in the form of a multi-component system preferably comprising at least two components which when or subcutaneous route using a needleless  syringe ([0044]).  In addition, Jain et al. teach that the release of the active agent is over alternative periods of time, such as up to about one week, up to about two weeks, up to about three weeks, up to about one month, up to about two months, up to about three months, up to about four months, up to about five months, or up to about six months, or more ([0069]).  
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

New Rejection(s)

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

 Claim 9 is idiomatic.    The process steps should be set forth as (a),(b)… etc, but not with a hyphen. 

 Claim 10 is idiomatic.    The process steps should be set forth as (a),(b)… etc, but not with a hyphen. 

  Claim 11 is idiomatic.    The process steps should be set forth as (a),(b)… etc, but not with a hyphen. 













Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617